Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as the same may from time
to time be amended, modified, supplemented or restated, this “Agreement”) dated
as of September 26, 2014 (the “Effective Date”) among OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, the “Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or
otherwise a party hereto from time to time including Oxford in its capacity as a
Lender and SILICON VALLEY BANK, a California corporation with an office located
at 3005 Carrington Mill Boulevard, Suite 530, Morrisville, North Carolina 27560
(“SVB” or “Bank”) (each a “Lender” and collectively, the “Lenders”), and
TRANSENTERIX, INC., a Delaware corporation, TRANSENTERIX SURGICAL, INC., a
Delaware corporation, and SAFESTITCH LLC, a Virginia limited liability company,
each with offices located at 635 Davis Drive, Suite 300, Morrisville, North
Carolina 27560 (individually and collectively, jointly and severally,
“Borrower”), amends and restates in its entirety that certain Loan and Security
Agreement dated as of January 17, 2012 by and among Borrower, Oxford and Bank
(the “Original Agreement”) and provides the terms on which the Lenders shall
lend to Borrower and Borrower shall repay the Lenders. The parties agree as
follows:



1.   ACCOUNTING AND OTHER TERMS

1.1 Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.



2.   LOANS AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

2.2 Term Loans.

(a) Availability.

(i) Subject to the terms and conditions of the Original Agreement, the Lenders,
severally and not jointly, made term loans to Borrower of which the amounts
outstanding are in accordance with each Lender’s Original Term Loan Commitment
as set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as an “Original Term Loan” and collectively as the “Original Term
Loans”). The Original Term Loans shall, from and after the Effective Date, be
governed by the terms and provisions of this Agreement. After repayment, no
Original Term Loans may be re-borrowed.

(ii) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, to lend to Borrower on the Effective Date, term loans
as follows:

(1) SVB shall be deemed to have made a term loan to Borrower in the amount equal
to Two Million Eight Hundred One Thousand Eight Hundred Twenty Two and 50/100
Dollars ($2,801,822.50) (the “SVB Pay Off Term Loan”), the proceeds of which
will be deemed to repay all Obligations owing from Borrower to SVB in respect of
the Original Term Loans made by SVB under the Original Agreement. After
repayment, the SVB Pay Off Term Loan may not be re-borrowed;

(2) the Secured Promissory Notes issued by Borrower evidencing the Original Term
Loans made by Oxford (the amount outstanding on the Effective Date, the
“Original Oxford Term Loans”) under the Original Agreement shall be amended and
restated to evidence the remaining principal amount 1.

1

outstanding under each such Secured Promissory Note as of the Effective Date, as
follows: (x) the Secured Promissory Note issued by Borrower to Oxford in the
original principal face amount of Three Million Dollars ($3,000,000.00) shall be
replaced with an amended and restated Secured Promissory Note in the principal
face amount of One Million Six Hundred Eighty One Thousand Ninety Three and
50/100 Dollars ($1,681,093.50), and (y) the Secured Promissory Note issued by
Borrower to Oxford in the original principal face amount of Two Million Dollars
($2,000,000.00) shall be replaced with an amended and restated Secured
Promissory Note in the principal face amount of One Million One Hundred Twenty
Thousand Seven Hundred Twenty Nine Dollars ($1,120,729.00); and

(3) the Lenders shall make term loans to Borrower in a single advance in an
aggregate amount equal to Four Million Three Hundred Ninety Six Thousand Three
Hundred Fifty Five Dollars ($4,396,355.00) according to each Lender’s Term A
Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term A Loan”, and collectively as the “Term
A Loans”).  After repayment, no Term A Loan may be re-borrowed.

(iii) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans to
Borrower in a single advance in an aggregate amount equal to Five Million
Dollars ($5,000,000.00) according to each Lender’s Term B Loan Commitment as set
forth on Schedule 1.1 hereto (such term loans are hereinafter referred to singly
as a “Term B Loan”, and collectively as the “Term B Loans”). After repayment, no
Term B Loan may be re-borrowed.

(iv) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Third Draw Period, to make term loans to
Borrower in a single advance in an aggregate amount equal to Ten Million Dollars
($10,000,000.00) according to each Lender’s Term C Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term C Loan”, and collectively as the “Term C Loans”; each Term A Loan, Term B
Loan, Term C Loan, the Original Oxford Term Loan and the SVB Pay Off Term Loan
is hereinafter referred to singly as a “Term Loan” and collectively as the “Term
Loans”). After repayment, no Term C Loan may be re-borrowed.

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to prepay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date thereof. Commencing on
the Amortization Date, and continuing on the Payment Date of each month
thereafter, Borrower shall make consecutive equal monthly payments of principal
and interest, in arrears, to each Lender, as calculated by Collateral Agent
(which calculations shall be deemed correct absent manifest error) based upon:
(i) the amount of such Lender’s Term Loan, (ii) the effective rate of interest,
as determined in Section 2.3(a), and (iii) a repayment schedule consisting of
thirty (30) months. All unpaid principal and accrued and unpaid interest with
respect to the Term Loans is due and payable in full on the Maturity Date. Each
Term Loan may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).
Notwithstanding the foregoing, if the Funding Date of the Term C Loans is after
the Amortization Date, the Term C Loans shall amortize on the first Payment Date
after the Funding Date of the Term C Loans on a repayment schedule based on the
number of months remaining between such Payment Date and the Maturity Date.

(c) Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence and during the continuance of an Event of Default, Borrower shall
immediately pay to Lenders, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of: (i) all outstanding
principal of the Term Loans plus accrued but unpaid interest thereon through the
prepayment date, (ii) the Final Payment, (iii) the Unaccrued Final Payment, plus
(iv) all other sums, that shall have become due and payable hereunder, including
Lenders’ Expenses and interest at the Default Rate with respect to any past due
amounts. Notwithstanding (but without duplication with) the foregoing, on the
Maturity Date, if the Final Payment had not previously been paid in full in
connection with the prepayment of the Term Loans in full, Borrower shall pay to
Collateral Agent, for payment to each Lender in accordance with its respective
Pro Rata Share, the Final Payment in respect of the Term Loan(s).

2.

2

(d) Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least ten (10) days prior to such
prepayment, and (ii) pays to the Lenders on the date of such prepayment, payable
to each Lender in accordance with its respective Pro Rata Share, an amount equal
to the sum of (A) all outstanding principal of the Term Loans plus accrued but
unpaid interest thereon through the prepayment date, (B) the Final Payment,
(C) the Unaccrued Final Payment, plus (D) all other sums, that shall have become
due and payable hereunder but have not been paid, including Lenders’ Expenses,
if any, and interest at the Default Rate with respect to any past due amounts.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a fixed per annum rate (which rate
shall be fixed on the Funding Date of and for the duration of the applicable
Term Loan) equal to the Basic Rate, determined by Collateral Agent on the
Funding Date of the applicable Term Loan, which interest shall be payable
monthly in arrears in accordance with Sections 2.2(b) and 2.3(e). Interest shall
accrue on each Term Loan commencing on, and including, the day on which the Term
Loan is made, and shall accrue on a Term Loan, or any portion thereof, for the
day on which the Term Loan or such portion is paid.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Collateral Agent.

(c) 360-Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year consisting of twelve (12) months of thirty (30) days.

(d) Debit of Accounts. Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower, including the Designated Deposit
Account, for principal and interest payments or any other amounts Borrower owes
the Lenders under the Loan Documents when due. These debits (or ACH activity)
shall not constitute a set-off.

(e) Payments. Except as otherwise expressly provided herein, all loan payments
by Borrower hereunder shall be made to the respective Lender to which such
payments are owed, at such Lender’s office in immediately available funds on the
date specified herein. Unless otherwise provided, interest is payable monthly on
the Payment Date of each month. Payments of principal and/or interest received
after 12:00 noon Eastern time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

2.4 Secured Promissory Notes. The Term Loans shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth herein. Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of each Term Loan set forth on such Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Lender’s Secured Promissory Note Record shall not limit or
otherwise affect the obligations of Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due. Upon receipt of an affidavit of an officer of a Lender
as to the loss, theft, destruction, or

3.

3

mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.

2.5 Fees. Borrower shall pay to Collateral Agent:

(a) Facility Fee. A fully earned, non-refundable facility fee of Seventy-Five
Thousand Dollars ($75,000.00) to be shared between the Lenders pursuant to their
respective aggregate Commitment Percentages, which Facility Fee, to the extent
not previously paid, shall be deducted from the initial Credit Extension on the
Effective Date;

(b) Final Payment. The Final Payment, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

(c) Accrued Final Payment. The accrued portion of the Final Payment (as defined
in the Original Agreement) in an amount equal to One Hundred Twenty Four
Thousand Six Hundred Eighty Eight and 15/100 Dollars ($124,688.15) to Oxford, in
its capacity as a Lender, and One Hundred Thirty Five Thousand Eight Hundred
Fifty Six and 05/100 Dollars ($135,856.05) to SVB (the “Accrued Final Payment”)
on the Effective Date;

(d) The Unaccrued Final Payment. The unaccrued portion of the Final Payment (as
defined in the Original Agreement) in an amount equal to Forty One Thousand
Eight Hundred Eleven and 85/100 Dollars ($41,811.85) to Oxford, in its capacity
as a Lender, and Thirty Thousand Six Hundred Forty Three and 95/100 Dollars
($30,643.95) to SVB (the “Unaccrued Final Payment”), due on the earliest to
occur of (a) the Maturity Date, or (b) the acceleration of the Term Loans in
accordance with Section 9.1, or (c) the prepayment in full of the Term Loans
pursuant to Section 2.2(c) or 2.2(d);

(e) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.

The payment of the Accrued Final Payment pursuant to clause (c) and the payment
of the Unaccrued Final Payment pursuant to clause (d) shall constitute the
payment in full of the Final Payment (solely for the purposes of this sentence,
the term “Final Payment” as used in this sentence shall mean and refer to the
“Final Payment” as such term is defined in the Original Agreement).

2.6 Withholding. Payments received by the Lenders from Borrower hereunder will
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any governmental authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to the Lenders,
Borrower hereby covenants and agrees that the amount due from Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction, each Lender receives a net sum equal to the sum which it would
have received had no withholding or deduction been required and Borrower shall
pay the full amount withheld or deducted to the relevant Governmental Authority.
Borrower will, upon request, furnish the Lenders with proof reasonably
satisfactory to the Lenders indicating that Borrower has made such withholding
payment; provided, however, that Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Borrower. The agreements and obligations of Borrower
contained in this Section 2.6 shall survive the termination of this Agreement.



3.   CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make a Term A Loan is subject to the condition precedent that Collateral
Agent and each Lender shall consent to or shall have received, in form and
substance satisfactory to Collateral Agent and each Lender, such documents, and
completion

4.

4

of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:

(a) duly executed original Loan Documents to which Borrower or any of its
Subsidiaries is a party;

(b) to the extent required under Section 6.6, duly executed original Control
Agreements with respect to any Collateral Accounts maintained by Borrower;

(c) duly executed original Secured Promissory Note in favor of Oxford according
to its Term A Loan Commitment Percentage and in favor of SVB according to its
Original Term Loan Commitment Percentage and its Term A Loan Commitment
Percentage and duly executed original Amended and Restated Secured Promissory
Notes in favor of Oxford according to its Original Term Loan Commitment
Percentage;

(d) the certificate(s) for the Shares, together with Assignment(s) Separate from
Certificate, duly executed in blank;

(e) the Operating Documents of Borrower and good standing certificates of
Borrower certified by the Secretary of State of Borrower’s state of organization
and each state in which Borrower is qualified to conduct business, each good
standing certificate to be dated no earlier than thirty (30) days prior to the
Effective Date;

(f) the Perfection Certificate for Borrower;

(g) the Annual Projections, in form and substance reasonably satisfactory to the
Lenders;

(h) duly executed original officer’s certificate for Borrower, in a form
reasonably acceptable to Collateral Agent and Lenders;

(i) Collateral Agent shall have received certified copies, dated as of a recent
date, of financing statement searches, as Collateral Agent shall request,
accompanied by such written evidence (including any UCC termination statements)
as Collateral Agent requests that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(j) a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

(k) evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders; and

(l) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.2 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a) (i) receipt by the Lenders of an executed Disbursement Letter in the form of
Exhibit B-1 attached hereto; and (ii) an executed Loan Payment/Advance Request
Form in the form of Exhibit B-2 attached hereto;

(b) the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter and the Loan Payment/Advance Request Form and on the Funding Date of such
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text

5.

5

thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from such Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 hereof are true, accurate and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

(c) in such Lender’s sole but reasonable discretion, there has not been any
Material Adverse Change or any material adverse deviation by Borrower from the
Annual Projections of Borrower presented to and accepted by Collateral Agent and
each Lender;

(d) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof;

(e) duly executed original Secured Promissory Notes in favor of each Lender; and

(f) duly executed original Warrant in favor of each Lender, except with respect
to the Original Oxford Term Loan and the SVB Pay Off Term Loan.

3.3 Covenant to Deliver. Borrower agrees to deliver to Collateral Agent each
item required to be delivered to Collateral Agent under this Agreement as a
condition precedent to any Credit Extension. Borrower expressly agrees that a
Credit Extension made prior to the receipt by Collateral Agent of any such item
shall not constitute a waiver by the Lenders of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in each Lender’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify Lenders (which notice shall be
irrevocable) by facsimile, or telephone by 12:00 noon Eastern time three
(3) Business Days prior to the date the Term Loan is to be made. Together with
any such facsimile notification, Borrower shall deliver to Lenders by facsimile
a completed Disbursement Letter and Loan Payment/Advance Request Form, with
respect to SVB executed by a Responsible Officer or his or her designee. Lenders
may rely on any telephone notice given by a person whom a Lender reasonably
believes is a Responsible Officer or designee. On the Funding Date, each Lender
shall credit and/or transfer (as applicable) to the Designated Deposit Account,
an amount equal to its Commitment Percentage of such requested Term Loan.



4.   CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Collateral Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien. If Borrower shall acquire a commercial tort
claim (as defined in the Code), Borrower, shall promptly notify Collateral Agent
in a writing signed by Borrower, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by a continuing
security interest in the Collateral granted

6.

6

herein (subject only to Permitted Liens that expressly have superior priority to
Collateral Agent’s Lien in this Agreement).

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at Borrower’s
sole cost and expense, terminate its security interest in the Collateral and all
rights therein shall revert to Borrower. In the event (a) all Obligations (other
than inchoate indemnity obligations), except for obligations in respect of Bank
Services, are repaid in full in cash and (b) this Agreement and the Lenders’
obligation to make Credit Extensions is terminated, Collateral Agent shall
terminate the security interest granted herein upon Borrower providing cash
collateral acceptable to SVB in its good faith business judgment to secure
obligations in respect of Bank Services, if any. In the event such Bank Services
consist of outstanding Letters of Credit, Borrower shall provide to SVB cash
collateral in an amount equal to (i) one hundred percent (100.0%) of the face
amount of all such Letters of Credit denominated in Dollars and (ii) one hundred
ten percent (110.0%) of the Dollar Equivalent of the face amount of all such
Letters of Credit denominated in a Foreign Currency plus, in each case, all
interest, fees, and costs due or to become due in connection therewith (as
estimated by SVB in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights hereunder, including a notice that any
disposition of the Collateral, except to the extent permitted by the terms of
this Agreement, by Borrower, or any other Person, shall be deemed to violate the
rights of Collateral Agent under the Code.

4.3 Pledge of Collateral. Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Effective Date, or, to the extent not certificated as of the
Effective Date, within ten (10) days of the certification of any Shares, the
certificate or certificates for the Shares will be delivered to Collateral
Agent, accompanied by an instrument of assignment duly executed in blank by
Borrower. To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares. Upon
the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Collateral
Agent and cause new (as applicable) certificates representing such securities to
be issued in the name of Collateral Agent or its transferee. Borrower will
execute and deliver such documents, and take or cause to be taken such actions,
as Collateral Agent may reasonably request to perfect or continue the perfection
of Collateral Agent’s security interest in the Shares. Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
during the continuance of an Event of Default.



5.   REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

5.1 Due Organization, Authorization: Power and Authority. Borrower, and each of
its Subsidiaries (other than ISIS), is duly existing and Borrower is in good
standing as Registered Organizations in its jurisdiction of organization and
Borrower, and each of its Subsidiaries, is qualified and licensed to do business
and is in good standing in any jurisdiction in which the conduct of its business
or its ownership of property requires that it be qualified except where the
failure to do so could not reasonably be expected to have a Material Adverse

7.

7

Change. In connection with this Agreement, Borrower has delivered to Collateral
Agent a completed perfection certificate signed by an officer of Borrower (each
a “Perfection Certificate” and collectively, the “Perfection Certificates”).
Borrower represents and warrants that (a) Borrower’s exact legal name is that
which is indicated on its respective Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth on its respective Perfection Certificate; (c) each
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) each
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) except as disclosed
in the Perfection Certificate, Borrower (and each of its respective
predecessors) has not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificates pertaining to Borrower, and each of Borrower’s
Subsidiaries, is accurate and complete in all material respects (it being
understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificates (including the information set forth
in clause (d) above) after the Effective Date to the extent permitted by one or
more specific provisions in this Agreement) so long as such updates are approved
in writing by Collateral Agent and Lenders. If Borrower or any of Borrower’s
Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent of such occurrence and provide Collateral
Agent with such Person’s organizational identification number within five
(5) Business Days of receiving such organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, including its Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower, or any of Borrower’s Subsidiaries,
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect or are being obtained
pursuant to Section 6.1(b)), or (v) constitute an event of default under any
material agreement by which Borrower, or any of Borrower’s Subsidiaries, or
their respective properties is bound. Borrower is not in default under any
agreement to which it is a party or by which it or any of its assets is bound in
which such default could reasonably be expected to have a Material Adverse
Change.

5.2 Collateral.

(a) Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien under the Loan
Documents, free and clear of any and all Liens except Permitted Liens, and
Borrower does not have any Deposit Accounts, Securities Accounts, Commodity
Accounts or other investment accounts other than the Collateral Accounts or the
other investment accounts, if any, described in the Perfection Certificate
delivered to Collateral Agent in connection herewith with respect of which
Borrower has given Collateral Agent notice and taken such actions requested by
Collateral Agent as are necessary to give Collateral Agent a perfected security
interest therein. To Borrower’s knowledge, the Accounts are bona fide, existing
obligations of the Account Debtors.

(b) On the Effective Date, the Collateral is not in the possession of any third
party bailee (such as a warehouse) except as disclosed in the Perfection
Certificate, and, as of the Effective Date, except for third party bailees for
which a bailee waiver will be provided pursuant to Section 6.11 and the Post
Closing Letter, no such third party bailee possesses components of the
Collateral in excess of Two Hundred Fifty Thousand Dollars ($250,000.00). None
of the components of the Collateral shall be maintained at locations other than
as disclosed in the Perfection Certificate on the Effective Date or as permitted
pursuant to Section 6.11.

(c) All Inventory is in all material respects of good and marketable quality,
free from material defects.

(d) Borrower is the sole owner of the Intellectual Property it purports to own,
except for non-exclusive licenses granted to its customers in the ordinary
course of business. Except as noted on the Perfection

8.

8

Certificate (or as disclosed to Collateral Agent and each Lender after the
Effective Date as provided below), Borrower is not a party to, nor is bound by,
any material license or other material agreement with respect to which Borrower
is the licensee that (i) prohibits or otherwise restricts Borrower from granting
a security interest in Borrower’s interest in such material license or material
agreement or any other property, or (ii) for which a default under or
termination of could interfere with Collateral Agent’s or any Lender’s right to
sell any Collateral. Borrower shall provide written notice to Collateral Agent
and each Lender within ten (10) days after entering into or becoming bound by
any such license or agreement (other than over-the-counter software that is
commercially available to the public). Borrower shall take such commercially
reasonable steps as Collateral Agent and any Lender reasonably requests to
obtain the consent of, or waiver by, any Person whose consent or waiver is
necessary for (i) all licenses or agreements to be deemed “Collateral” and for
Collateral Agent and each Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and
(ii) Collateral Agent and each Lender shall have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Collateral Agent’s and such Lender’s rights and remedies under this Agreement
and the other Loan Documents.

5.3 Litigation. Except as disclosed on the Perfection Certificate or as
disclosed to Collateral Agent and each Lender pursuant to the terms of
Section 6.9, there are no actions, suits, investigations, or proceedings pending
or, to the knowledge of the Responsible Officers, threatened in writing by or
against Borrower, or any of Borrower’s Subsidiaries, involving more than One
Hundred Fifty Thousand Dollars ($150,000.00).

5.4 No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower, or any of Borrower’s
Subsidiaries, delivered to Collateral Agent fairly present, in all material
respects the consolidated financial condition of Borrower and Borrower’s
Subsidiaries, and the consolidated results of operations of Borrower and
Borrower’s Subsidiaries as of the dates and for the periods presented (subject,
in the case of unaudited financial statements, to normal year-end adjustments
and the absence of footnotes). There has not been any material deterioration in
the consolidated financial condition of Borrower and Borrower’s Subsidiaries,
since the date of the most recent financial statements submitted to any Lender.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” subject to regulation under the
Investment Company Act of 1940, as amended. Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). Borrower has complied in
all material respects with the Federal Fair Labor Standards Act. Borrower is
not, nor is any of Borrower’s Subsidiaries, a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower has not violated any laws, ordinances or rules, the
violation of which could reasonably be expected to have a Material Adverse
Change. None of Borrower’s or any of its Subsidiaries’ properties or assets has
been used by Borrower or any such Subsidiary or, to Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable laws.
Borrower and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

Borrower is not, nor is any of Borrower’s Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engaged in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding or attempting to violate, any
of the prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked
Person. Borrower is not, nor to the knowledge of Borrower, is any of Borrower’s
Affiliates or agents, acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement, (x) conducting any business or
engaging in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) dealing in, or otherwise
engaging in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

9.

9

5.7 Subsidiaries; Investments. Borrower does not own any stock, shares,
partnership interests or other equity securities except for Permitted
Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower, and each of
Borrower’s Subsidiaries, has timely filed all required tax returns and reports,
and Borrower, and each such Subsidiary, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by
Borrower, and each such Subsidiary, in all jurisdictions in which Borrower, or
each such Subsidiary is subject to taxes, including the United States, except,
in each case, related to taxes as may be due or owing in an amount less than
Twenty-Five Thousand Dollars ($25,000.00) in the aggregate, and unless such
taxes are being contested in accordance with the following sentence. Borrower or
any such Subsidiary may defer payment of any contested taxes, provided that
Borrower, or each such Subsidiary, (a) in good faith contests its obligation to
pay the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Collateral Agent in writing of the commencement of, and
any material development in, the proceedings, and (c) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is not aware of any claims or adjustments
proposed for any of Borrower’s, or any of Borrower’s Subsidiaries’, prior tax
years which could result in additional taxes becoming due and payable by
Borrower, or any of Borrower’s Subsidiaries. Borrower, and each of Borrower’s
Subsidiaries, has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
Borrower has not, nor has any of Borrower’s Subsidiaries, withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower or any such
Subsidiary, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

5.10 Shares. Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement. To Borrower’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares. The Shares have been and will be duly authorized and validly
issued, and are fully paid and non-assessable. To Borrower’s knowledge, the
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Collateral Agent or any Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that the projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

10.

10



6.   AFFIRMATIVE COVENANTS

          Borrower shall, and shall cause each of Borrower’s Subsidiaries to, do
all of the following:   6.1    
Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.

(b) Obtain and keep in full force and effect, all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, and each Lender, in all of the Collateral.
Borrower shall promptly provide copies to Collateral Agent of any Governmental
Approvals obtained by Borrower, other than any Governmental Approvals the
absence of which could not reasonably be expected to result in a Material
Adverse Change.

6.2 Financial Statements, Reports, Certificates, Inspections.

(a) Deliver to each Lender: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated
balance sheet, income statement and cash flow statement covering the
consolidated operations of Borrower, and each of Borrower’s Subsidiaries, for
such month certified by a Responsible Officer and in a form reasonably
acceptable to Collateral Agent; (ii) as soon as available, but no later than one
hundred eighty (180) days after the last day of Borrower’s, or Borrower’s
Subsidiaries’ fiscal year, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion (other
than with a “going concern” qualification relating to the need for future
additional equity or debt financing) on the financial statements from an
independent certified public accounting firm acceptable to Collateral Agent in
its reasonable discretion; (iii) as soon as available after approval thereof by
Borrower’s Board of Directors, but no later than ten (10) days after the last
day of each of Borrower’s fiscal years, Borrower’s financial projections (A) if
Borrower delivers such projections on or prior to December 31, the projections
shall cover the following entire fiscal year, and (B) if Borrower delivers such
projections on or after January 1, the projections shall cover the current
entire fiscal year, as approved by Borrower’s Board of Directors, which such
annual projections shall be set forth in a month-by-month format (such annual
financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
revisions of the Annual Projections approved by Borrower’s Board of Directors
shall be delivered to Collateral Agent and the Lenders no later than seven
(7) days after such approval, and, unless Collateral Agent notifies Borrower to
the contrary in writing within seven (7) days after receipt thereof, the term
“Annual Projections” shall include such revisions)); (iv) within five (5) days
of delivery, copies of all statements, reports and notices made available to
Borrower’s security holders generally or holders of Subordinated Debt; (v) in
the event that Borrower becomes subject to the reporting requirements under the
Securities Exchange Act of 1934, as amended, within five (5) days of filing, all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission, (vi) as soon as available, but no later than thirty (30) days after
the last day of each month, a schedule of Borrower’s registered Intellectual
Property (including any applications of registered Intellectual Property), which
schedule shall note any changes in Borrower’s registered Intellectual Property
(including any applications of registered Intellectual Property) from the most
recent schedule provided to Collateral Agent, (vii) prompt notice of Borrower’s
knowledge of any event that could reasonably be expected to materially and
adversely affect the value of the Intellectual Property; (viii) as soon as
available, but no later than thirty (30) days after the last day of each month,
copies of the month-end account statements for each deposit account or
securities account maintained by Borrower, or any of Borrower’s Subsidiaries,
which statements may be provided to Collateral Agent and each Lender by Borrower
or directly from the applicable institution(s), (ix) other financial information
as reasonably requested by Collateral Agent or any Lender, and (x) as soon as
available, but no later than thirty (30) days after the last day of each month,
a copy of Borrower’s monthly rental check payable to the landlord of Borrower’s
leased location at 627 Distribution Drive, Durham, North Carolina 27560.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be

11.

11

delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address.

(b) Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer.

(c) Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall allow, at the sole cost of Borrower, Collateral Agent or any Lender,
during regular business hours upon reasonable prior notice (except while an
Event of Default has occurred and is continuing), to visit and inspect any of
its properties, to examine and make abstracts or copies from any of its books
and records, and to conduct a collateral audit and analysis of its operations
and the Collateral. Such audits shall be conducted no more often than twice
every year unless (and more frequently if) an Event of Default has occurred and
is continuing.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Collateral Agent of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000.00) individually or in the aggregate in any fiscal year.

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports except related to taxes as may be due
or owing in an amount less than Twenty-Five Thousand Dollars ($25,000.00) in the
aggregate and timely pay, and require each of its Subsidiaries to timely file,
all foreign, federal, state, and local taxes, assessments, deposits and
contributions owed by Borrower, and each of Borrower’s Subsidiaries, except for
deferred payment of any taxes contested pursuant to the terms of Section 5.8
hereof, and shall deliver to Lenders, on demand, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Collateral Agent may reasonably request. Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Collateral
Agent and Lenders. All property policies shall have a lender’s loss payable
endorsement showing Collateral Agent as lender loss payee and waive subrogation
against Collateral Agent, and all liability policies shall show, or have
endorsements showing, Collateral Agent, as additional insured. All policies (or
the loss payable and additional insured endorsements) shall provide that the
insurer shall endeavor to give Collateral Agent at least thirty (30) days notice
before canceling, amending, or declining to renew its policy. At Collateral
Agent’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments. Proceeds payable under any policy shall, at
Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to One Hundred Thousand Dollars ($100,000.00) (or such higher amount as to
which Collateral Agent and Lender may agree in writing) with respect to any
loss, but not exceeding Two Hundred Fifty Thousand Dollars ($250,000.00) (or
such higher amount as to which Collateral Agent and Lender may agree in
writing), in the aggregate for all losses under all casualty policies in any one
year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Collateral Agent has been granted a first priority security
interest (subject to Permitted Liens that are permitted by the terms of this
Agreement to have priority over Collateral Agent’s Lien), and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Collateral Agent, be
payable to Collateral Agent, for the ratable benefit of the Lenders, on account
of the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons, Collateral Agent and/or any Lender may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Collateral Agent or such Lender deems prudent.

12.

12

6.6 Operating Accounts.

(a) Except as set forth in clause (b) below, maintain its and its Subsidiaries’,
Collateral Accounts with Silicon Valley Bank or its Affiliates in accounts which
are subject to a Control Agreement in favor of Collateral Agent for the ratable
benefit of the Lenders (as necessary to perfect such Collateral Agent’s Lien in
such Collateral Account).

(b) Borrower, and each of Borrower’s Subsidiaries, if any, shall provide
Collateral Agent and each Lender five (5) days’ prior written notice, and obtain
Collateral Agent’s and each Lender’s consent, before establishing any Collateral
Account at or with any Person other than Silicon Valley Bank. In addition, for
each such Collateral Account that Borrower, or any of Borrower’s Subsidiaries,
at any time maintains, Borrower, or any such Subsidiary, shall cause the
applicable bank or financial institution at or with which such Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder prior to the establishment of such Collateral Account, which Control
Agreement may not be terminated without prior written consent of Collateral
Agent and each Lender. The provisions of the previous sentence and
Section 6.6(a) shall not apply to (a) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s, or any of Borrower’s Subsidiaries’, employees and
identified to Collateral Agent by Borrower as such and (b) the Letter of Credit
Account.

(c) Borrower shall not, nor shall Borrower’s Subsidiaries, if any, maintain any
Collateral Accounts except Collateral Accounts located in the United States in
accordance with Sections 6.6(a) and (b).

6.7 Protection of Intellectual Property Rights. Borrower shall: (a) protect,
defend and maintain the validity and enforceability of its Intellectual Property
that is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
written consent.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent and Lenders,
without expense to Collateral Agent or Lenders, Borrower and each of Borrower’s
officers, employees and agents and Borrower’s Books, to the extent that
Collateral Agent or any Lender may reasonably deem them necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Collateral
Agent or any Lender with respect to any Collateral or relating to Borrower.

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Collateral Agent and Lenders of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower, or any of Borrower’s
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower, or any of Borrower’s Subsidiaries, of One Hundred Fifty Thousand
Dollars ($150,000.00) or more or which could reasonably be expected to have a
Material Adverse Change. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and Lenders of such occurrence, which such notice shall include
a reasonably detailed description of such Event of Default or event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default.

6.10 Intentionally Omitted.

6.11 Landlord Waivers; Bailee Waivers.

(a) Pursuant to the Post Closing Letter, Borrower shall deliver to Collateral
Agent on or before December 31, 2014 (i) a landlord’s consent executed in favor
of Collateral Agent, or an acknowledgement of the change in Collateral Agent to
any existing landlord’s consent, in respect of all of Borrower’s leased
locations where either (A) Borrower or such Subsidiary maintains Collateral
having a book value in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) or (B) Borrower’s Books are located, and (ii) a bailee waiver
executed in

13.

13

favor of Collateral Agent, or an acknowledgement of the change in Collateral
Agent to any existing bailee waiver, in respect of each third party bailee where
Borrower or any Subsidiary maintains Collateral having a book value in excess of
Two Hundred Fifty Thousand Dollars ($250,000.00).

(b) In the event that Borrower, after the Effective Date, intends to add any new
offices or business locations, including warehouses, or otherwise store any
portion of the Collateral with, or deliver any portion of the Collateral to, a
bailee, in each case pursuant to Section 7.2, then (unless such new offices or
business locations or bailee locations contain less than Two Hundred Fifty
Thousand Dollars ($250,000.00) in assets or property of Borrower) Borrower will
first receive the written consent of Collateral Agent and, if requested by
Collateral Agent, such bailee or landlord, as applicable, must execute and
deliver a bailee waiver or landlord waiver, as applicable, in form and substance
reasonably satisfactory to Collateral Agent prior to the addition of any new
offices or business locations, or any such storage with or delivery to any such
bailee, as the case may be.

6.12 Creation/Acquisition of Subsidiaries. In the event Borrower, or any of
Borrower’s Subsidiaries, creates or acquires any Subsidiary, Borrower, or such
Subsidiary, shall promptly notify Collateral Agent and each Lender of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Collateral Agent or any Lender to cause each such
Subsidiary to become a co-Borrower hereunder or to guarantee the Obligations of
Borrower under the Loan Documents and, in each case, grant a continuing pledge
and security interest in and to the assets of such Subsidiary (substantially as
described on Exhibit A hereto); and Borrower, or such Subsidiary, as applicable,
shall grant and pledge to Collateral Agent, for the ratable benefit of the
Lenders, and each Lender, a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary.

6.13 Further Assurances.

(a) Execute any further instruments and take further action as Collateral Agent
or any Lender reasonably requests to perfect or continue Collateral Agent’s Lien
in the Collateral or to effect the purposes of this Agreement.

(b) Deliver to Collateral Agent and Lenders, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise on the operations of Borrower or
any of Borrower’s Subsidiaries.

6.14 ISIS Telecommunications. Throughout the term of this Agreement, ISIS
TELECOMMUNICATIONS, INC., a Delaware corporation and a Subsidiary of
TransEnterix, Inc. (“ISIS”), will continue to be an inactive Subsidiary (as
determined by Lenders in their sole discretion) with assets, if any, having a
value not to exceed Five Thousand Dollars ($5,000.00) in the aggregate at any
time. In the event ISIS becomes an active Subsidiary during the term of this
Agreement, upon Collateral Agent and Lenders’ request, Borrower shall cause ISIS
to become a co-borrower under this Agreement, pursuant to documentation
acceptable to the Collateral Agent and Lenders in their sole discretion.



7.   NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out, surplus or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments or
transactions permitted under Section 7.3; (d) Permitted Licenses; or (e) from
one Borrower to another Borrower.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the

14.

14

Effective Date or reasonably related thereto; (b) liquidate or dissolve; or (c)
(i) fail to provide notice to Collateral Agent of any Key Person departing from
or ceasing to be employed by Borrower within five (5) days after such Key
Person’s departure from Borrower, or (ii) consummate any transaction or series
of related transactions in which the stockholders of Borrower who were not
stockholders immediately prior to the first such transaction own more than forty
nine percent (49%) of the voting stock of Borrower immediately after giving
effect to such transaction or related series of such transactions (other than by
the sale of Borrower’s equity securities in a public offering, a private
placement of public equity or to venture capital investors so long as Borrower
identifies to Collateral Agent the venture capital investors prior to the
closing of the transaction). Borrower shall not, without at least fifteen
(15) days’ prior written notice to Collateral Agent: (A) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than One Hundred Fifty Thousand Dollars ($150,000.00) in
assets or property of Borrower); (B) change its jurisdiction of organization,
(C) change its organizational type, (D) change its legal name, or (E) change any
organizational number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person, except that a Subsidiary
may merge or consolidate into another Subsidiary (provided such surviving
Subsidiary is a “co-Borrower” hereunder or has provided a secured guaranty of
Borrower’s Obligations hereunder in accordance with Section 6.12) or into
Borrower provided Borrower is the surviving legal entity, and as long as no
Event of Default is occurring prior thereto or arises as a result therefrom.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent or any Lender) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower, or any of
Borrower’s Subsidiaries, from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s, or such
Subsidiary’s, Intellectual Property, except (i) as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein and
(ii) customary covenants contained in purchase agreements and acquisition
agreements (including by way of merger, acquisition or consolidation)
restricting the granting of security interests on Borrower’s property pending
the closing of such transactions, provided that such covenants do not at any
time prohibit the Borrower from granting a security interest in Borrower’s
property (including Intellectual Property) in favor of Collateral Agent for the
benefit of Lenders. For the avoidance of doubt, in no way shall the preceding
sentence be deemed to constitute a waiver of, or otherwise limit, Borrower’s
obligations under Section 7.2 or 7.3 of this Agreement.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment on account
of or redeem, retire or purchase any capital stock (other than (i) repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights plans, director or consultant stock option
plans, or similar plans, provided such repurchases do not exceed One Hundred
Thousand Dollars ($100,000.00) in the aggregate per fiscal year, (ii) to the
extent constituting a payment on account of or redemption, retirement or
purchase of capital stock, the conversion of Borrower’s convertible securities
into other securities pursuant to the terms of such convertible securities,
(iii) payments of cash in lieu of fractional shares in connection with such
conversion, so long as such payments do not exceed Ten Thousand Dollars
($10,000.00) in the aggregate) or (b) directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so,
and (iv) Borrower may make dividends or distributions to another Borrower.

15.

15

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (b) equity
investments by Borrower’s investors and (c) between or among Borrowers.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders, except in each case to the extent permitted under the terms of
the subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company,” subject to regulation under the Investment Company Act of
1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

7.11 Compliance with Anti-Terrorism Laws. Collateral Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Collateral Agent’s policies and practices, Collateral Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and their principals, which information includes the name and address
of Borrower and their principals and such other information that will allow
Collateral Agent to identify such party in accordance with Anti-Terrorism Laws.
Borrower shall not, nor shall Borrower permit any Subsidiary or Affiliate to,
directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists. Borrower shall
immediately notify Collateral Agent if Borrower has knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. Borrower shall not, nor shall Borrower permit any
Subsidiary or Affiliate to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.



8.   EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1 (a)
hereof). During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);

16.

16

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Notices of Litigation and Default), 6.11 (Landlord Waivers; Bailee Waivers),
6.12 (Creation/Acquisition of Subsidiaries), or 6.14 (ISIS Telecommunications)
or Borrower violates any covenant in Section 7; or

(b) Borrower, or any of Borrower’s Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period). Grace
periods provided under this subsection shall not apply, among other things, to
the covenants set forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with any Lender or any Lender’s Affiliate or any bank or
other institution at which Borrower maintains a Collateral Account, or (ii) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any such ten (10) day cure period; and

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) or that could reasonably be expected to have a Material Adverse
Change;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000.00) (to the extent not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and shall remain unsatisfied,
unvacated, or unstayed for a period of ten (10) days after the entry thereof
(provided that no Credit Extensions will be made prior to the satisfaction,
vacation, or stay of such judgment, order or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to

17.

17

Collateral Agent and/or Lenders or to induce Collateral Agent and/or the Lenders
to enter this Agreement or any Loan Document, and such representation, warranty,
or other statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement;

8.10 Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

8.11 Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens.



9.   RIGHTS AND REMEDIES

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.5 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders (but if an
Event of Default described in Section 8.5 occurs all obligations, if any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Collateral Agent
and/or the Lenders shall be immediately terminated without any action by
Collateral Agent or the Lenders).

(b) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Section 9.1(a) above, upon the occurrence and during the continuance of
an Event of Default Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:

(i) terminate any FX Forward Contracts;

(ii) foreclose upon and/or sell or otherwise liquidate, the Collateral;

(iii) apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iv) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

18.

18

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Collateral Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this
Section 9.1, Borrower’s rights under all licenses and all franchise agreements
inure to Collateral Agent, for the benefit of the Lenders;

(iv) place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v) demand and receive possession of Borrower’s Books;

(vi) appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower;

(vii) Subject to clauses 9.1(a), (b), and (c), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof); and

(viii) for any Letters of Credit, demand that Borrower (i) deposit cash with
Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then one hundred five percent (105%); and (y) if such Letters of Credit
are denominated in a Foreign Currency, then one hundred ten percent (110%), of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit.

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
As used in the immediately preceding sentence, “Exigent Circumstance” means any
event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower or any of its Subsidiaries after reasonable
demand to maintain or reinstate adequate casualty insurance coverage, or which,
in the judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral.

19.

19

9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Collateral Agent or a third party
as the Code or any applicable law permits. Borrower hereby appoints Collateral
Agent as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Collateral Agent’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and Collateral Agent and the Lenders are under no further
obligation to make Credit Extensions hereunder. Collateral Agent’s foregoing
appointment as Borrower’s attorney in fact, and all of Collateral Agent’s rights
and powers, coupled with an interest, are irrevocable until all Obligations
(other than inchoate indemnity obligations) have been fully repaid and performed
and Collateral Agent’s and the Lenders’ obligation to provide Credit Extensions
terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower of all or any part of
the Obligations, and, as between Borrower on the one hand and Collateral Agent
and Lenders on the other, Collateral Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Collateral Agent may deem advisable
notwithstanding any previous application by Collateral Agent, and (b) the
proceeds of any sale of, or other realization upon all or any part of the
Collateral shall be applied: first, to the Lenders’ Expenses; second, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of Borrower owing to Collateral
Agent or any Lender under the Loan Documents. Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(y) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant thereto for such category. Any reference in this Agreement to
an allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. Collateral Agent, or if
applicable, each Lender, shall promptly remit to the other Lenders such sums as
may be necessary to ensure the ratable repayment of each Lender’s portion of any
Term Loan and the ratable distribution of interest, fees and reimbursements paid
or made by Borrower. Notwithstanding the foregoing, a Lender receiving a
scheduled payment shall not be responsible for determining whether the other
Lenders also received their scheduled payment on such date; provided, however,
if it is later determined that a Lender received more than its ratable share of
scheduled payments made on any date or dates, then such Lender shall remit to
Collateral Agent or other Lenders such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Collateral Agent.
If any payment or distribution of any kind or character, whether in cash,
properties or securities, shall be received by a Lender in excess of its ratable
share, then the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for and shall
be promptly paid over to the other Lender for application to the payments of
amounts due on the other Lenders’ claims. To the extent any payment for the
account of Borrower is required to be returned

20.

20

as a voidable transfer or otherwise, the Lenders shall contribute to one another
as is necessary to ensure that such return of payment is on a pro rata basis. If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.

9.5 Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Collateral Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given. Collateral Agent’s rights and remedies under this
Agreement and the other Loan Documents are cumulative. Collateral Agent has all
rights and remedies provided under the Code, any applicable law, by law, or in
equity. Collateral Agent’s exercise of one right or remedy is not an election,
and Collateral Agent’s waiver of any Event of Default is not a continuing
waiver. Collateral Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

9.7 Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent on which Borrower is liable.



10.   NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.



      If to Borrower: TransEnterix, Inc.

     
635 Davis Drive, Suite 300
 
Morrisville, North Carolina 27560

Attn: Janet Jamiolkowski
Fax: (919) 765-8459
 

Email: jjamiolkowski@transenterix.com

with a copy to:
  Ballard Spahr LLP

1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Attn: Mary Mullany
Fax: (215) 864-8999
Email: mullany@ballardspahr.com

21.

21



      and to: TransEnterix, Inc.

     
4400 Biscayne Blvd
Miami, FL 33137
 

Attn: Joshua Weingard — Chief Legal Officer
Email: JWeingard@TransEnterix.com

If to Collateral Agent:
  Oxford Finance LLC

      133 North Fairfax Street
Alexandria, Virginia 22314
Attn: Legal Department
Fax: (703) 519-5225  





Email: LegalDepartment@oxfordfinance.com with a copy to:
If to SVB:  
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Attn: George Samuel
Fax: (858) 550 6420
Email: gsamuel@cooley.com
Silicon Valley Bank

3005 Carrington Mill Blvd, Suite 530
Morrisville, North Carolina 27560
Attn: Pat Scheper
Fax: (919) 461-3908
Email: pscheper@svb.com



11.   CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan. NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE COLLATERAL
AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, first class, registered or certified mail return receipt
requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

22.

22



12.   GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents between
Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for such Indemnified Person) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding arising out of or related to the transactions contemplated by the
Loan Documents, whether or not such Indemnified Person shall be designated a
party thereto and including any such proceeding initiated by or on behalf of
Borrower, and the reasonable expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Collateral Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties so long as Collateral
Agent provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by Collateral Agent, Lenders and Borrower.

12.6 Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent

23.

23

to any departure by Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by Borrower, Collateral Agent and the
Required Lenders provided that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.10. It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

(b) Other than as expressly provided for in Section 12.6(a)(i)-(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.

(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. Without limiting the foregoing, except as
otherwise provided in Section 4.1, the grant of security interest by Borrower in
Section 4.1 shall survive until the termination of all Bank Services Agreements.
The

24.

24

obligation of Borrower in Section 12.2 to indemnify each Lender and Collateral
Agent, as well as the confidentiality provisions in Section 12.9 below, shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

12.9 Confidentiality. In handling any confidential information of Borrower, the
Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) to the Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates, or in connection with a Lender’s own financing or securitization
transactions and upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction; (b) to
prospective transferees (other than those identified in (a) above) or purchasers
of any interest in the Credit Extensions (provided, however, the Lenders and
Collateral Agent shall use commercially reasonable efforts to obtain such
prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) to
Lenders’ or Collateral Agent’s regulators or as otherwise required in connection
with an examination or audit; (e) as Collateral Agent considers appropriate in
exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement with the Lenders and
Collateral Agent with terms no less restrictive than those contained herein.
Confidential information does not include information that either: (i) is in the
public domain or in the Lenders’ and/or Collateral Agent’s possession when
disclosed to the Lenders and/or Collateral Agent, or becomes part of the public
domain after disclosure to the Lenders and/or Collateral Agent; or (ii) is
disclosed to the Lenders and/or Collateral Agent by a third party, if the
Lenders and/or Collateral Agent does not know that the third party is prohibited
from disclosing the information. Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis, so
long as Collateral Agent does not disclose Borrower’s identity or the identity
of any person associated with Borrower unless otherwise expressly permitted by
this Agreement. The provisions of the immediately preceding sentence shall
survive the termination of this Agreement. The agreements provided under this
Section 12.9 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.9.

12.10 Right of Set Off. Borrower hereby grants to Collateral Agent for the
benefit of each Lender, a lien, security interest and right of set off as
security for all Obligations to Collateral Agent and each Lender hereunder,
whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Collateral Agent or the Lenders or any entity under
the control of Collateral Agent or the Lenders (including a Collateral Agent
affiliate) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice,
Collateral Agent or the Lenders may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the Obligations.
ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

12.11 Silicon Valley Bank as Agent. Collateral Agent hereby appoints SVB as its
agent (and SVB hereby accepts such appointment) for the purpose of perfecting
Collateral Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control,
including without limitation, all deposit accounts maintained at SVB.

12.12 Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available to meet with Collateral Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions (which meetings shall be
conducted no more often than twice every twelve months unless an Event of
Default has occurred and is continuing), and (iii) assist Collateral Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of a Term Loan Commitment
or Term Loan reasonably may request. Subject to the provisions of Section 12.9,
Borrower authorizes each Lender to disclose to any prospective participant or
assignee of a Term Loan Commitment, any and all

25.

25

information in such Lender’s possession concerning Borrower and its financial
affairs which has been delivered to such Lender by or on behalf of Borrower
pursuant to this Agreement, or which has been delivered to such Lender by or on
behalf of Borrower in connection with such Lender’s credit evaluation of
Borrower prior to entering into this Agreement.

12.13 Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Collateral Agent and the Lenders and such payment
shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured.

12.14 Effect of Amendment and Restatement. Except as otherwise set forth herein,
this Agreement is intended to and does completely amend and restate, without
novation, the Original Agreement. All security interests granted under the
Original Agreement are hereby confirmed and ratified and shall continue to
secure all Obligations under this Agreement.



13.   DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Accrued Final Payment” is defined in Section 2.5(c) hereof.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is November 1, 2015; provided however, if the Interest Only
Extension Event occurs prior to October 31, 2015, such date shall be extended
until May 1, 2016.

“Annual Projections” is defined in Section 6.2(a).

26.

26

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” has the meaning given it in Section 12.1.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”); provided that
the aggregate amount of such Bank Services shall not exceed Seven Hundred
Thousand Dollars ($700,000.00) in the aggregate.

“Bank Services Agreement” is defined in the definition of Bank Services.

“Basic Rate” means with respect to a Term Loan, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the greater of
(i) seven and one half percent (7.50%) and (ii) the sum of (a) the ninety
(90) day U.S. LIBOR rate reported in The Wall Street Journal three (3) Business
Days prior to the Funding Date of such Term Loan, plus (b) six and one quarter
percent (6.25%).

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are Borrower’s books and records including ledgers, federal,
and state tax returns, records regarding Borrower’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit maturing
no more than one (1) year after issue provided that the account in which any
such certificate of deposit is maintained is subject to a Control Agreement in
favor of Collateral Agent. For the avoidance of doubt, the direct purchase by
Borrower, co-borrower, or any subsidiary of Borrower of any Auction Rate
Securities, or purchasing participations in, or entering into any type of swap
or other derivative transaction, or otherwise holding or engaging in any
ownership interest in any type of Auction Rate Security by Borrower,
co-borrower, or any subsidiary of Borrower shall be conclusively determined by
the Lenders as an ineligible Cash Equivalent, and any such transaction shall

27.

27

expressly violate each other provision of this Agreement governing Permitted
Investments; and (d) money market funds at least 95% of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition. Notwithstanding the foregoing, Cash Equivalents does not include and
Borrower, and each of Borrower’s Subsidiaries, are prohibited from purchasing,
purchasing participations in, entering into any type of swap or other equivalent
derivative transaction involving, or otherwise holding or engaging in any
ownership interest in any type of debt instrument, or any corporate or municipal
bonds with a long-term nominal maturity for which the interest rate is reset
through a dutch auction and more commonly referred to as an auction rate
security.

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Agent” means, Oxford, not in its individual capacity, but solely in
its capacity as agent on behalf of and for the benefit of the Lenders.

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another in each case that is an
obligation directly or indirectly guaranteed, endorsed, co-made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

28.

28

“Credit Extension” is any Term Loan or any other extension of credit hereunder
by Collateral Agent or Lenders for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
XXXXXX2858 maintained with Silicon Valley Bank.

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent. Notwithstanding
the foregoing, (x) in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Event” is the receipt by Borrower on or after the Effective Date of
unrestricted net cash proceeds of not less than Thirty Five Million Dollars
($35,000,000.00) from the issuance and sale by Borrower of its equity securities
in form and substance and on terms and conditions reasonably satisfactory to
Collateral Agent and Lenders.

29.

29

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Excluded Accounts” is defined in subsection (n) of the definition of Permitted
Liens.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest or any other fees or
Obligations including but without limitation the Accrued Final Payment and the
Unaccrued Final Payment) due on the earliest to occur of (a) the Maturity Date,
or (b) the acceleration of the Term Loans in accordance with Section 9.1, or
(c) the prepayment in full of the Term Loans pursuant to Section 2.2(c) or
2.2(d), equal to the original principal amount of the Term Loans (including
without limitation the Original Oxford Term Loans and the SVB Pay Off Term Loan)
extended by the Lenders multiplied by the Final Payment Percentage, payable to
Lenders in accordance with their respective Pro Rata Shares.

“Final Payment Percentage” is (i) if the Interest Only Extension Event has not
occurred, five and forty five hundredths percent (5.45%) and (ii) if the
Interest Only Extension Event has occurred, six and three quarters percent
(6.75%).

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Forward Contract” is any foreign exchange contract by and between Borrower
and SVB under which Borrower commits to purchase from or sell to SVB a specific
amount of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

30.

30

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” is defined on Exhibit A.

“Interest Only Extension Event” means Collateral Agent’s and Lenders’ receipt of
evidence, in form and substance satisfactory to Collateral Agent and Lenders, of
Borrower receiving 510(k) clearance for its SurgiBot product.

“Inventory” of a Person is all “inventory” as defined in the Code in effect on
the date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of such Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“ISIS” is defined in Section 6.14.

“Key Person” means TransEnterix’s (i) Chief Executive Officer, who is Todd Pope
as of the Effective Date, (ii) Chief Operating Officer, who is Richard Mueller
as of the Effective Date and (iii) Chief Financial Officer, who is Joseph
Slattery as of the Effective Date.

“Lender” is any one of the Lenders.

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all documented out-of-pocket audit fees and expenses,
costs, and expenses (including reasonable attorneys’ fees and expenses, as well
as appraisal fees, fees incurred on account of lien searches, inspection fees,
and filing fees) for preparing, amending, negotiating, administering, defending
and enforcing the Loan Documents (including, without limitation, those incurred
in connection with appeals or Insolvency Proceedings) or otherwise incurred by
Collateral Agent and/or the Lenders in connection with the Loan Documents.

“Letter of Credit” is a standby or commercial letter of credit issued by SVB
upon request of Borrower based upon an application, guarantee, indemnity or
similar agreement.

“Letter of Credit Account” means that certain account numbered XXXXXX2606
maintained by Borrower at Bank, provided that such account is used to secure a
letter of credit by Bank for Borrower’s benefit and so long as the amount in
such account does not exceed one hundred percent (100%) of the face amount of
such letter of credit.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

31.

31

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, any Bank Services Agreement, each Compliance Certificate, each
Disbursement Letter, each Loan Payment/Advance Request Form, the Post Closing
Letter, any subordination agreements, any note, or notes or guaranties executed
by Borrower in connection with this Agreement, and any other present or future
agreement entered into by Borrower for the benefit of Lenders and Collateral
Agent in connection with this Agreement, all as amended, restated, or otherwise
modified.

“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B-2.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.

“Maturity Date” is April 1, 2018; provided however, if the Interest Only
Extension Event occurs prior to October 31, 2015, such date shall be extended
October 1, 2018.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, the Accrued Final Payment, the Unaccrued Final
Payment, the Final Payment, and other amounts Borrower owes the Lenders now or
later, in connection with; related to; following; or arising from, out of or
under, this Agreement or, the other Loan Documents (other than the Warrants), or
otherwise, including, without limitation, all obligations relating to letters of
credit (including reimbursement obligations for drawn and undrawn letters of
credit), cash management services, and foreign exchange contracts, if any, and
including interest accruing after Insolvency Proceedings begin (whether or not
allowed) and debts, liabilities, or obligations of Borrower assigned to the
Lenders and/or Collateral Agent, and the performance of Borrower’s duties under
the Loan Documents (other than the Warrants). For the avoidance of doubt,
“Obligations” does not include Borrower’s obligations under the Warrants or any
other equity securities issued to any Lender.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State of such Person’s jurisdiction of
organization on a date that is no earlier than sixty (60) days prior to the
Effective Date, and, (a) if such Person is a corporation, its bylaws in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), each of the
foregoing with all current amendments or modifications thereto.

“Original Term Loan” is defined in Section 2.2(a)(i) hereof.

“Payment Date” is the first (1st) calendar day of each calendar month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

32.

32

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness secured by liens specified in clause (c) of the definition of
“Permitted Liens” provided such Indebtedness shall not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate principal amount outstanding at
any one time;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(g) Contingent Obligations in respect of Permitted Indebtedness;

(h) other Indebtedness not otherwise permitted by Section 7.4 not to exceed
Fifty Thousand Dollars ($50,000.00) in the aggregate at any one time
outstanding;

(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be;

(j) cash secured Bank Services in an amount of Five Hundred Thousand Dollars
($500,000.00) in the aggregate;

(k) non-cash secured Bank Services in an amount of Two Hundred Thousand Dollars
($200,000.00) in the aggregate; and

(l) Indebtedness that constitutes a Permitted Investment, including Indebtedness
of one Borrower to another Borrower.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Investments in cash and Cash Equivalents;

(c) Investments consisting of or held in Collateral Accounts, provided that if
required pursuant to Section 6.6, such Collateral Accounts are subject to a
first perfected security interest in favor of Collateral Agent, for the ratable
benefit of the Lenders;

(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(e) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (e) shall not
apply to Investments of Borrower in any Subsidiary; and

(f) Investments by (i) a Borrower in another Borrower, (ii) by a Borrower in
Subsidiaries not a Borrower not to exceed Fifty Thousand Dollars ($50,000.00) in
the aggregate in any fiscal year and (ii) by Subsidiaries not a Borrower in a
Borrower.

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license

33.

33

described in clause (B), (i) no Event of Default has occurred or is continuing
at the time of such license; (ii) the license constitutes an arms-length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property; (iii) in the case of any exclusive license, (x) Borrower delivers ten
(10) days’ prior written notice and a brief summary of the terms of the proposed
license to Collateral Agent and the Lenders and delivers to Collateral Agent and
the Lenders copies of the final executed licensing documents in connection with
the exclusive license promptly upon consummation thereof, and (y) any such
license could not result in a legal transfer of title of the licensed property
but may be exclusive in respects other than territory and may be exclusive as to
territory only as to discrete geographical areas outside of the United States;
and (iv) all upfront payments, royalties, milestone payments or other proceeds
arising from the licensing agreement that are payable to Borrower or any of its
Subsidiaries are paid to a Deposit Account that is governed by a Control
Agreement.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended , and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment or other assets subject to capital
leases acquired or held by Borrower incurred for financing the acquisition of
the Equipment or such assets subject to capital leases, or (ii) on existing
Equipment or such assets subject to capital leases when acquired, in each case
if the Lien is confined to the property and improvements and the proceeds of the
Equipment or other assets subject to capital leases; provided that such Liens
under this clause (c) (A) may have priority over liens granted to Collateral
Agent hereunder to the extent provided under the Code at any time that the
Indebtedness secured by the Liens remains outstanding and (B) may secure
Indebtedness of no more than the amount set forth in clause (e) and (g) of the
definition of Permitted Indebtedness;

(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Collateral Agent’s Lien
and the aggregate amount of the obligations secured by such Liens does not at
any time exceed Fifty Thousand Dollars ($50,000.00) and such obligations are not
delinquent or are being contested in good faith by appropriate proceeds which
have the effect of preventing the forfeiture or sale of the property subject
thereto;

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent or any Lender a security
interest;

(f) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure solely payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

(g) Liens to secure payment of workers’ compensation, employment insurance,
social security and other like obligations incurred in the ordinary course of
business (other than Liens imposed by ERISA);

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

34.

34

(i) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase;

(j) Liens consisting of Permitted Licenses;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
provided that the obligations secured by such Liens does not exceed Twenty Five
Thousand Dollars ($25,000.00) in the aggregate;

(l) Liens on insurance proceeds in favor of insurance companies granted as
security for insurance premiums;

(m) (i) deposits in an amount not to exceed Twenty Five Thousand Dollars
($25,000.00) in the aggregate, to secure the performance of bids, trade
contracts (other than for borrowed money), contracts for the purchase of
property, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, and (ii) deposits for the purchase
of molds, fixtures and tooling, in each case, incurred in the ordinary course of
business and not representing an obligation for borrowed money;

(n) security deposits in favor of Florida Public Utilities Commission and Jain
Investments not to exceed Three Thousand Dollars ($3,000.00) in the aggregate at
any time (the “Excluded Accounts”); and

(o) Liens securing Indebtedness permitted under clause (j) of the definition of
“Permitted Indebtedness”;

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.

“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

35.

35

“Responsible Officer” is any of the Vice President of Finance, President, Chief
Executive Officer, or Chief Financial Officer of Borrower acting alone.

“Second Draw Period” means the period commencing on the later of (X) Collateral
Agent’s and Lenders’ receipt of evidence, in form and substance satisfactory to
Collateral Agent and Lenders, of Borrower’s filing for SurgiBot 510(k) clearance
and (Y) the Equity Event and ending on the earlier of (i) the date which is
sixty (60) days after the later to occur of clause (X) and (Y) above,
(ii) September 26, 2015 and (iii) the occurrence and continuance of an Event of
Default.

“Secured Promissory Note” is defined in Section 2.4.

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and the Lenders entered into between Collateral
Agent, Borrower, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or one or more of Affiliates of such Person;
provided, however, Subsidiary shall not include any person in which Borrower’s
investors own any such equity interest, other than those subsidiaries of
Borrower.

“SVB Pay Off Term Loan” is defined in Section 2.2(a)(ii) hereof.

“Term Loan” is defined in Section 2.2(a)(iv) hereof.

“Term A Loan” is defined in Section 2.2(a)(ii) hereof.

“Term B Loan” is defined in Section 2.2(a)(iii) hereof.

“Term C Loan” is defined in Section 2.2(a)(iv) hereof.

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the applicable principal amount shown on Schedule 1.1.
“Term Loan Commitments” means the aggregate amount of such commitments of all
Lenders.

“Third Draw Period” means the period commencing on the later of (X) the Lenders
making the Term B Loans to Borrower and (Y) Collateral Agent’s and Lenders’
receipt of evidence, in form and substance satisfactory to Collateral Agent and
Lenders, of Borrower’s achievement of at least Ten Million Dollars
($10,000,000.00) in revenue, measured on a trailing six (6) month basis, from
the sale of Borrower’s Surgibot and Surgibot related products and ending on the
earlier of (i) the date which is sixty (60) days after the later to occur of
clause (X) and (Y) above, (ii) September 26, 2016 and (iii) the occurrence and
continuance of an Event of Default.

“Transfer” is defined in Section 7.1.

“Unaccrued Final Payment” is defined in Section 2.5(d) hereof.

36.

36

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender and those certain Warrants (as defined in the Original Agreement).

[Balance of Page Intentionally Left Blank]

37.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 
BORROWER:
TRANSENTERIX, INC.
By:   /s/ Todd M. Pope
 
Name: Todd M. Pope
Title: President and Chief Executive Officer
TRANSENTERIX SURGICAL, INC.
By:   /s/ Todd M. Pope
 
Name: Todd M. Pope
Title: President and Chief Executive Officer
SAFESTITCH LLC
By:   /s/ Todd M. Pope
 
Name: Todd M. Pope
Title: President and Chief Executive Officer of
the Sole Member
COLLATERAL AGENT AND LENDER:
OXFORD FINANCE LLC
By /s/ Mark Davis
 
Name: Mark Davis
 
Title: Vice President, Finance, Secretary & Treasurer
 
LENDER:
SILICON VALLEY BANK
By /s/ Patrick O. Schagel
 
Name: Patrick O. Schagel
 
Title: Vice President
 

[Signature Page to Loan and Security Agreement]

SCHEDULE 1.1

LENDERS AND COMMITMENTS

                      Original Term Loans     Lender   Term Loan Commitment  
Commitment Percentage
OXFORD FINANCE LLC
  $ 2,801,822.50       50.00 %
 
               
SILICON VALLEY BANK
  $ 2,801,822.50       50.00 %
 
               
TOTAL
  $ 5,603,645.00       100.00 %
 
                Term A Loans
 

Lender
  Term Loan Commitment   Commitment Percentage
 
               
OXFORD FINANCE LLC
  $ 3,198,177.50       72.75 %
 
               
SILICON VALLEY BANK
  $ 1,198,177.50       27.25 %
 
               
TOTAL
  $ 4,396,355.00       100.00 %
 
                Term B Loans
 

Lender
  Term Loan Commitment   Commitment Percentage
 
               
OXFORD FINANCE LLC
  $ 3,000,000.00       60.00 %
 
               
SILICON VALLEY BANK
  $ 2,000,000.00       40.00 %
 
               
TOTAL
  $ 5,000,000.00       100.00 %
 
                Term C Loans
 

Lender
  Term Loan Commitment   Commitment Percentage
 
               
OXFORD FINANCE LLC
  $ 6,000,000.00       60.00 %
 
               
SILICON VALLEY BANK
  $ 4,000,000.00       40.00 %
 
               
TOTAL
  $ 10,000,000.00       100.00 %
 
                Aggregate (all Term Loans)
 

Lender
  Term Loan Commitment   Commitment Percentage
 
               
OXFORD FINANCE LLC
  $ 15,000,000.00       60.00 %
 
               
SILICON VALLEY BANK
  $ 10,000,000.00       40.00 %
 
               
TOTAL
  $ 25,000,000.00       100.00 %
 
               

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as set forth below),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, in each case whether published or
unpublished or registered or unregistered; any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same; trademarks, trade
names, service marks, mask works, rights of use of any name, domain names, trade
dress, any applications therefor, in each case whether registered or not; and
the goodwill of the business of Borrower connected with and symbolized thereby;
know-how, operating and production manuals, trade secret rights, clinical and
non-clinical data, rights to unpatented inventions, source code, software,
processes, techniques, research, studies, algorithms, formulae, databases,
quality control procedures, technical specifications and data, sales literature,
drawings, blueprints and inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing; provided that if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts, license and royalty fees and other revenues,
proceeds, or income of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Collateral Agent’s
security interest in such Accounts, license and royalty fees and other revenues,
proceeds, or income of the Intellectual Property (ii) any United States
intent-to-use trademark or service mark application to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark application under applicable law, and (iii) the Excluded Accounts.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property.

EXHIBIT B-1

DISBURSEMENT LETTER

37

EXHIBIT B-2

Loan Payment / Advance Request Form
Deadline for same day processing is 12:00 E.S.T.

38

EXHIBIT C

Compliance Certificate

39

EXHIBIT D
Secured Promissory Note
[AMENDED AND RESTATED] SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

$      Dated:       

FOR VALUE RECEIVED, the undersigned, TRANSENTERIX, INC., a Delaware corporation,
TRANSENTERIX SURGICAL, INC., a Delaware corporation, and SAFESTITCH LLC, a
Virginia limited liability company, each with offices located at 635 Davis
Drive, Suite 300, Morrisville, North Carolina 27560 (individually and
collectively, jointly and severally, “Borrower”) HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC/SILICON VALLEY BANK (“Lender”) the principal amount
of       Dollars ($     ) or such lesser amount as shall equal the outstanding
principal balance of the Term [A][B][C] Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of such Term [A][B][C] Loan,
at the rates and in accordance with the terms of the Amended and Restated Loan
and Security Agreement by and among Borrower, OXFORD FINANCE LLC, as Collateral
Agent, and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Borrower agrees to prepay any initial partial monthly interest payment from the
date the Term [A][B][C] Loan is made to Borrower under this Secured Promissory
Note (this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan made to Borrower by Lender are payable in lawful money of the United States
of America to Lender as set forth in the Loan Agreement and this Note. The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable Lenders’ Expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Except as otherwise set forth herein, this Amended and Restated Secured
Promissory Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note issued [January 17, 2012 by
TRANSENTERIX, INC.][September 3, 2013 by TRANSENTERIX, INC., SAFESTITCH MEDICAL,
INC. and SAFESTITCH LLC] in favor of Lender.]

[Balance of Page Intentionally Left Blank]

40

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

BORROWER:

TRANSENTERIX, INC.

By
Name:
Title:

TRANSENTERIX SURGICAL, INC.

By
Name:
Title:

SAFESTITCH LLC

By
Name:
Title:

41

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

                                  Date   Principal Amount   Interest Rate  
Scheduled Payment Amount   Notation By

42